Citation Nr: 0030539	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post right anterior cruciate ligament reconstruction, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
status post left anterior cruciate ligament reconstruction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from December 1988 to 
September 1995.  These matters come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Oakland, California, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connected status post right anterior cruciate 
ligament reconstruction is currently manifested by no more 
than slight recurrent subluxation or lateral instability of 
the right knee.

3.  Service connected status post left anterior cruciate 
ligament reconstruction is currently manifested by no more 
than slight recurrent subluxation or lateral instability of 
the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service connected status post right anterior cruciate 
ligament reconstruction have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5257 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for service connected status post left anterior cruciate 
ligament reconstruction have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5257 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to disability 
evaluations in excess of 10 percent for status post operative 
right and left anterior cruciate ligament reconstructions.  
After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, and that all 
evidence necessary for the equitable resolution of the 
veteran's request for increased evaluations has been 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  

Historically, in a November 1995 rating decision, the RO 
granted service connection and assigned 10 percent disability 
evaluations for status post right and left anterior cruciate 
ligament reconstructions pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, effective October 1, 1995.  In a 
June 1998 rating decision, the RO continued the 10 percent 
disability evaluations.    

The RO continued the 10 percent disability evaluations based 
on a review of an April 1998 VA examination report.  The 
April 1998 VA examination report shows that the veteran 
presented with complaints of occasional, sharp standing pains 
in the knees, particularly on the right.  The veteran denied 
experiencing locking, swelling, stiffness, giving out, 
decreased range of motion, or use of support.  Physical 
examination revealed no evidence of swelling or deformity.  
The patellas were normal in position and with mobility, but 
there was mild tenderness on the right.  Testing for ligament 
laxity revealed ligaments to be intact in the right knee and 
mild anterior cruciate ligament laxity in the left knee.  The 
veteran had full extension of both knees, and was able to 
flex the right knee to 130 degrees and the left knee to 140 
degrees without pain, guarding or crepitus.  X-rays of the 
knees revealed status post repair of anterior cruciate 
ligaments bilaterally and post surgical changes involving the 
right patella.  The diagnoses were status postoperative 
bilateral knees (ACL reconstructions). 

In a June 1998 statement, an August 1998 notice of 
disagreement (NOD) and a January 1999 VA Form 9 (Appeal To 
Board Of Veterans' Appeals), the veteran indicated that he 
continued to experience a great deal of instability in both 
of his knees.  He reported that standing up after sitting for 
any length of time resulted in his knees giving out 
completely.  The veteran also requested that he be scheduled 
for another VA examination with a different VA examiner, as 
he believed that the April 1998 VA examination was 
inadequate.  The Board notes that the veteran was scheduled 
for VA examinations in January 1999 and June 1999.  However, 
the veteran failed to report to either examination without 
good cause.  Therefore, the VA has no duty to schedule him 
for another examination at this time.  Accordingly, his 
appeal will be processed on the evidence of record.  
38 C.F.R. § 3.655 (2000).  

Further, in January 1999 the veteran submitted two lay 
statements and a medical statement, one from the Commanding 
Officer of the Naval Reserve Readiness Center in Charleston, 
South Carolina and one from the Command Chief of the 
NAVRESREDCEN in Charleston, South Carolina and a statement 
from R. Marshall Hay, M.D. as additional evidence in support 
of his appeal.  These statements indicate that the veteran 
had a fairly restricted range of motion of the right knee in 
October 1994 and that he required the assistance of crutches 
or a walking cane after undergoing bilateral anterior 
cruciate ligament surgeries.  It was also indicated that the 
veteran had difficulty lifting, carrying weights, kneeling, 
squatting, bending and performing his full job duties in 
1994.  The Board notes that while this evidence is pertinent, 
the most relevant evidence of record is evidence addressing 
the veteran's current level of disability.  Francisco, 7 Vet. 
App. at 58.  In this case, the most recent and probative 
evidence of record is the April 1998 VA examination report. 

The RO has evaluated the veteran's status post right and left 
anterior cruciate ligament reconstructions as being 10 
percent disabling pursuant to DC 5257.  DC 5257 governs 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  The code provides for a 10 percent 
disability evaluation for slight recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee and a 30 percent disability 
evaluation is warranted for severe recurrent subluxation or 
lateral instability of the knee.  

In reviewing the rating criteria in relation to the veteran's 
right and left knee disabilities, the Board finds that the 
veteran's disability pictures attributable to his right and 
left knee disabilities are most consistent with the currently 
assigned 10 percent disability evaluations and that increased 
disability evaluations are not warranted.  The evidence of 
record does not suggest that the veteran's knee disabilities 
are manifested by more than slight recurrent subluxation or 
lateral instability.  While noting the veteran's subjective 
complaints in this case, it must be emphasized that the 
currently assigned 10 percent evaluations do not equate to 
"normal" knees and, in fact, actually contemplate 
objectively demonstrated residuals of knee surgeries and 
current knee symptoms.  The Board concludes that the 
currently assigned 10 percent disability evaluations 
adequately compensate the veteran for mild tenderness on the 
right and mild laxity on the left as demonstrated on physical 
examination in April 1998.  

In reaching this conclusion, the Board has considered the 
applicability of other Diagnostic Codes including Diagnostic 
Codes 5256 (ankylosis of the knee), 5258 and 5259 (dislocated 
or removed cartilage with episodes of locking, pain and 
effusion), 5260 and 5261 (limitation of flexion and 
extension), 5262 (impairment of the tibia and fibula) and 
5263 (genu recurvatum).  However, the objective evidence does 
not show that the veteran's disabilities are manifested by 
the criteria for these Diagnostic Codes.  With specific 
regard to range of motion, the objective evidence shows that 
the veteran had full extension of both knees, and he was able 
to flex the right knee to 130 degrees and the left knee to 
140 degrees without pain, guarding or crepitus.  (Full range 
of motion of the knee is measured from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate II 
(2000))  

Because the Board finds that there is no probative evidence 
to support the contention that the veteran's current 
symptomatology of the right or the left knee equates to 
moderate or severe recurrent subluxation or lateral 
instability, the veteran's claims of entitlement to increased 
disability evaluations are denied.  38 C.F.R. § 4.71a, DC 
5257. 
 
In deciding that the veteran is not entitled to disability 
evaluations in excess of 10 percent for either his status 
post right or left anterior cruciate ligament reconstruction, 
the Board has considered whether a higher evaluation is 
warranted pursuant to DeLuca, 8 Vet. App. at 206.  While the 
veteran's knees are certainly symptomatic, with tenderness in 
the right knee and some laxity in the left knee, the veteran 
has almost full range of motion of both knees and there is no 
clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support disability evaluations in excess of 10 percent.  
There is no objective evidence, to suggest weakness, fatigue, 
incoordination or any other symptoms resulting in additional 
functional limitation beyond that contemplated by the 
currently assigned 10 percent disability evaluations. 

The Board also notes that the Office of General Counsel (GC) 
has issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
DC 5003 and 38 C.F.R. § 4.71a DC 5257 (2000) provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  (9-98 at paragraphs 1, 6).  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. (9-98 at paragraphs 4, 6); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
this case, while there is evidence of some laxity in the left 
knee, there is no x-ray evidence of arthritis.  Accordingly, 
the veteran is not entitled to separate evaluations under DC 
5003. 

In conclusion, the Board also finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" for any time 
period considered by this appeal.  38 C.F.R. § 3.321(b)(1) 
(2000).  In this regard, there has been no assertion or 
showing that the veteran's disabilities have resulted in 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The record shows that the veteran is currently 
unemployed, but there is no indication that his unemployment 
is the result of his knee disabilities.  Further, there is no 
medical evidence of record outside of the evidence 
documenting the initial surgeries, to show that the veteran's 
knee disabilities have necessitated frequent 
hospitalizations.  As such, the Board finds that criteria for 
submission for the assignment of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not demonstrated in 
this case.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for status post right anterior cruciate ligament 
reconstruction is denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post left anterior cruciate ligament 
reconstruction is denied. 





		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


